
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket ID FEMA-2008-0020; Internal Agency Docket No. FEMA-B-1083]
        Proposed Flood Elevation Determinations
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Comments are requested on the proposed Base (1% annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed in the table below. The purpose of this notice is to seek general information and comment regarding the proposed regulatory flood elevations for the reach described by the downstream and upstream locations in the table below. The BFEs and modified BFEs are a part of the floodplain management measures that the community is required either to adopt or show evidence of having in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). In addition, these elevations, once finalized, will be used by insurance agents, and others to calculate appropriate flood insurance premium rates for new buildings and the contents in those buildings.
        
        
          DATES:
          Comments are to be submitted on or before March 16, 2010.
        
        
          ADDRESSES:
          The corresponding preliminary Flood Insurance Rate Map (FIRM) for the proposed BFEs for each community is available for inspection at the community's map repository. The respective addresses are listed in the table below.

          You may submit comments, identified by Docket No. FEMA-B-1083, to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street,  SW., Washington, DC 20472, (202) 646-2820, or (e-mail) kevin.long@dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street,  SW., Washington, DC 20472, (202) 646-2820, or (e-mail) kevin.long@dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a).
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings.
        Comments on any aspect of the Flood Insurance Study and FIRM, other than the proposed BFEs, will be considered. A letter acknowledging receipt of any comments will not be sent.
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared.
        
          Regulatory Flexibility Act. As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required.
        
          Executive Order 12866, Regulatory Planning and Review. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866, as amended.
        
          Executive Order 13132, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 13132.
        
          Executive Order 12988, Civil Justice Reform. This proposed rule meets the applicable standards of Executive Order 12988.
        
          
          List of Subjects in 44 CFR Part 67
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows:
        
          PART 67—[AMENDED]
          1. The authority citation for part 67 continues to read as follows:
          
            Authority:
             42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376.
          
          
            § 67.4 
            [Amended]
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
            
               
              
                State
                City/town/county
                Source of flooding
                Location **
                * Elevation in feet (NGVD) + Elevation in feet (NAVD) 
                  # Depth in feet above ground 
                  ⁁ Elevation in meters (MSL)
                
                Existing
                Modified
              
              
                
                  Town of Ennis, Montana
                
              
              
                Montana
                Town of Ennis
                Moores Creek
                Approximately 5,450 feet downstream of 1st Street
                None
                +4915
              
              
                 
                
                
                Approximately 650 feet upstream of Moores Creek Road
                None
                +5030
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street,  SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  Town of Ennis
                
              
              
                Maps are available for inspection at 328 West Main Street, Ennis, MT 59729.
              
            
            
               
              
                Flooding source(s)
                Location of referenced elevation
                * Elevation in feet (NGVD) + Elevation in feet (NAVD) 
                  # Depth in feet above ground 
                  ⁁ Elevation in meters (MSL)
                
                Effective 
                Modified
                Communities affected
              
              
                
                  Cross County, Arkansas, and Incorporated Areas
                
              
              
                Cooper Creek
                Approximately 1,100 feet upstream of State Highway 1 Business
                None
                +279
                Unincorporated Areas of Cross County.
              
              
                 
                Approximately 0.58 mile upstream of State Highway 1 Business
                None
                +286
              
              
                Turkey Creek
                Approximately 400 feet upstream of State Highway 1
                None
                +258
                Unincorporated Areas of Cross County.
              
              
                 
                Just upstream of Gibbs Road
                None
                +259
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Cross County
                
              
              
                Maps are available for inspection at 705 Union Avenue East, Room 4, Wynne, AR 72396.
              
              
                
                  Drew County, Arkansas, and Incorporated Areas
                
              
              
                Tenmile Creek
                Approximately 1,000 feet downstream of the Missouri Pacific Railroad
                None
                +208
                Unincorporated Areas of Drew County.
              
              
                 
                Just downstream of Missouri Pacific Railroad
                None
                +212
              
              
                
                Tenmile Tributary
                Approximately 3,200 feet downstream of Ragland Avenue
                None
                +222
                City of Monticello, Unincorporated Areas of Drew County.
              
              
                 
                Just downstream of Barkada Road
                None
                +236
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Monticello
                
              
              
                Maps are available for inspection at 204 West Gains Street, Monticello, AR 71655.
              
              
              
                
                  Unincorporated Areas of Drew County
                
              
              
                Maps are available for inspection at 210 South Main Street, Monticello, AR 71655.
              
              
                
                  Poinsett County, Arkansas, and Incorporated Areas
                
              
              
                Left Hand Chute of Little River
                At the confluence of St. Francis River
                None
                +212
                Unincorporated Areas of Poinsett County.
              
              
                 
                Approximately 0.45 mile downstream of Leatherwood Lane
                None
                +216
              
              
                 
                Approximately 1.02 mile downstream of State Highway 140
                None
                +220
              
              
                 
                Approximately 1,400 feet downstream of State Highway 140
                None
                +223
              
              
                St. Francis River
                Approximately 0.73 mile downstream of Highway 63
                None
                +211
                Unincorporated Areas of Poinsett County.
              
              
                 
                At the confluence of Left Hand Chute of Little River
                None
                +212
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Poinsett County
                
              
              
                Maps are available for inspection at the County Hall, Harrisburg, AR 72432.
              
              
                
                  Saline County, Arkansas, and Incorporated Areas
                
              
              
                Hurricane Lake
                Just downstream of Interstate 30
                None
                +369
                City of Benton, Unincorporated Areas of Saline County.
              
              
                 
                
              
              
                 
                Approximately 0.41 mile downstream of Zuber Road
                None
                +410
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Benton
                
              
              
                
                Maps are available for inspection at 114 South East Street, Benton, AR 72015.
              
              
              
                
                  Unincorporated Areas of Saline County
                
              
              
                Maps are available for inspection at 200 North Main Street, Room 17, Benton, AR 72015.
              
              
                
                  Humboldt County, California, and Incorporated Areas
                
              
              
                Redwood Creek (With all levees)
                At the confluence with the Pacific Ocean
                None
                +10
                Unincorporated Areas of Humboldt County.
              
              
                 
                Approximately 1.25 mile upstream of U.S. Highway 101
                None
                +44
              
              
                Redwood Creek (Without all levees)
                At the confluence with the Pacific Ocean
                None
                +10
                Unincorporated Areas of Humboldt County.
              
              
                 
                Approximately 1.25 mile upstream of U.S. Highway 101
                None
                +42
              
              
                Redwood Creek (Without all right levees)
                At the confluence with the Pacific Ocean
                None
                +10
                Unincorporated Areas of Humboldt County.
              
              
                 
                Approximately 1.25 mile upstream of U.S. Highway 101
                None
                +43
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Humboldt County
                
              
              
                Maps are available for inspection at the County Courthouse, 825 5th Street, Room 111, Eureka, CA 95501.
              
              
                
                  Oglethorpe County, Georgia, and Incorporated Areas
                
              
              
                Oconee River
                At the confluence of Falling Creek
                None
                +461
                Unincorporated Areas of Oglethorpe County.
              
              
                 
                Approximately 0.4 mile upstream of the county boundary
                None
                +477
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Oglethorpe County
                
              
              
                Maps are available for inspection at the Oglethorpe County Board of Commissioners Office, 341 West Main Street, Lexington, GA 30648.
              
              
                
                  Wilkinson County, Georgia, and Incorporated Areas
                
              
              
                Little Commissioner Creek
                Approximately 0.4 mile upstream of State Route 18
                None
                +332
                Unincorporated Areas of Wilkinson County.
              
              
                 
                Approximately 0.5 mile upstream of State Route 18
                None
                +332
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Wilkinson County
                
              
              
                Maps are available for inspection at the County Courthouse, 100 Bacon Street, Irwinton, GA 31042.
              
              
                
                  Bath County, Kentucky, and Incorporated Areas
                
              
              
                Caney Creek (Backwater effects from Cave Run Lake)
                From confluence with Cave Run Lake to approximately 0.6 mile upstream of the confluence with Cave Run Lake
                None
                +747
                Unincorporated Areas of Bath County.
              
              
                Cave Run Lake
                Entire shoreline of Cave Run Lake
                None
                +747
                Unincorporated Areas of Bath County.
              
              
                Sulpher Branch (Backwater effects from Cave Run Lake)
                From confluence with Cave Run Lake to 2,000 feet upstream of the confluence with Cave Run Lake
                None
                +747
                Unincorporated Areas of Bath County.
              
              
                Trough Lick Branch (Backwater effects from Cave Run Lake)
                From confluence with Cave Run Lake to 2,000 feet upstream of the confluence with Cave Run Lake
                None
                +747
                Unincorporated Areas of Bath County.
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Bath County
                
              
              
                Maps are available for inspection at 19 East Main Street, Owingsville, KY 40360.
              
              
                
                  Pointe Coupee Parish, Louisiana, and Incorporated Areas
                
              
              
                Bayou Fordoche
                Approximately 0.47 mile downstream of Interstate 190
                None
                +19
                Town of Livonia.
              
              
                 
                Approximately 1.21 mile upstream of Interstate Highway 190
                None
                +19
              
              
                Bayou Fordoche
                Approximately 0.54 mile downstream of Robinhood Road
                None
                +26
                Village of Fordoche.
              
              
                 
                Approximately 900 feet downstream of Robinhood Road
                None
                +27
              
              
                False Bayou
                Just upstream of Texas and Union Railroad
                +29
                +23
                Unincorporated Areas of Pointe Coupee Parish.
              
              
                 
                Approximately 1,500 feet upstream of Texas and Union Railroad
                +29
                +27
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Town of Livonia
                
              
              
                Maps are available for inspection at the Pointe Coupee Police Jury, 160 East Main Street, New Roads, LA 70760.
              
              
              
                
                  Unincorporated Areas of Pointe Coupee Parish
                
              
              
                Maps are available for inspection at the Pointe Coupee Police Jury, 160 East Main Street, New Roads, LA 70760.
              
              
              
                
                  Village of Fordoche
                
              
              
                Maps are available for inspection at the Pointe Coupee Police Jury, 160 East Main Street, New Roads, LA 70760.
              
              
                
                
                  Dorchester County, Maryland, and Incorporated Areas
                
              
              
                Marshy Hope Creek
                Approximately at the county boundary with Caroline County
                None
                +11
                Unincorporated Areas of Dorchester County.
              
              
                 
                Approximately 250 feet downstream of the Town of Federalsburg corporate limits
                None
                +11
              
              
                Wright's Branch
                Approximately at Delaware Avenue
                None
                +35
                Unincorporated Areas of Dorchester County.
              
              
                 
                Approximately 400 feet upstream of Andrews Street
                None
                +37
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Dorchester County
                
              
              
                Maps are available for inspection at the County Office Building, 501 Court Lane, Cambridge, MD 21613.
              
              
                
                  Somerset County, Maryland, and Incorporated Areas
                
              
              
                Loretta Branch
                Approximately 125 feet downstream of Umes Boulevard
                None
                +5
                Unincorporated Areas of Somerset County.
              
              
                 
                Approximately at the confluence with Manokin River and Manokin Branch
                None
                +5
              
              
                Manokin Branch
                Approximately at the confluence with Manokin River and Loretta Branch
                None
                +5
                Unincorporated Areas of Somerset County.
              
              
                 
                Approximately 750 feet upstream of Broad Street
                None
                +5
              
              
                Manokin River
                Approximately 4,000 feet upstream of the confluence with Taylor Creek
                None
                +5
                Unincorporated Areas of Somerset County.
              
              
                 
                Approximately at the crossing of Somerset Avenue
                None
                +5
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Somerset County
                
              
              
                Maps are available for inspection at 319 West Main Street, Crisfield, MD 21817.
              
              
                
                  Prentiss County, Mississippi, and Incorporated Areas
                
              
              
                Tennessee-Tombigbee Waterway (Bay Springs Lake)
                Entire shoreline (within county)
                None
                +420
                Unincorporated Areas of Prentiss County.
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Prentiss County
                
              
              
                Maps are available for inspection at the County Courthouse, 2301 North 2nd Street, Booneville, MS 38829.
              
              
                
                  Gallia County, Ohio, and Incorporated Areas
                
              
              
                Campaign Creek (backwater effects from Ohio River)
                Approximately 640 feet upstream of Bulaville Pike
                None
                +571
                Unincorporated Areas of Gallia County.
              
              
                 
                Approximately 0.7 mile upstream of Bulaville Pike
                None
                +571
              
              
                Clear Fork (backwater effects from Ohio River)
                Confluence with Raccoon Creek
                None
                +566
                Unincorporated Areas of Gallia County.
              
              
                 
                Approximately 0.6 mile downstream of State Route 141
                None
                +566
              
              
                Little Swan Creek (backwater effects from Ohio River)
                Confluence with Swan Creek
                None
                +561
                Unincorporated Areas of Gallia County.
              
              
                 
                Approximately 0.7 mile upstream of confluence with Swan Creek
                None
                +561
              
              
                Raccoon Creek
                Approximately 1.9 mile downstream of State Route 160 in the Village of Vinton
                None
                +605
                Unincorporated Areas of Gallia County, Village of Vinton.
              
              
                 
                Approximately 0.8 mile upstream of State Route 160 in the Village of Vinton
                None
                +613
              
              
                Raccoon Creek (backwater effects from Ohio River)
                Approximately 0.6 mile upstream of Little Raccoon Creek's confluence with Raccoon Creek
                None
                +566
                Unincorporated Areas of Gallia County.
              
              
                 
                Approximately 0.7 mile upstream of Lincoln Pike
                None
                +566
              
              
                Swan Creek (backwater effects from Ohio River)
                Approximately 1,020 feet downstream of Swan Creek Road
                None
                +561
                Unincorporated Areas of Gallia County.
              
              
                 
                Approximately 1,360 feet downstream of Peters Branch Road
                None
                +561
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Gallia County
                
              
              
                Maps are available for inspection at 111 Jackson Pike, Suite 1569, Gallipolis, OH 45631.
              
              
              
                
                  Village of Vinton
                
              
              
                Maps are available for inspection at 111 Jackson Pike, Suite 1569, Gallipolis, OH 45631.
              
              
                
                  Le Flore County, Oklahoma, and Incorporated Areas
                
              
              
                Caston Creek
                Just upstream of the confluence with the Poteau River
                None
                +463
                Unincorporated Areas of Le Flore County.
              
              
                 
                Approximately 500 feet upstream of the confluence with Mountain Creek
                None
                +470
              
              
                Morris Creek
                Approximately 200 feet downstream of Old Highway 59
                None
                +469
                Town of Howe, Unincorporated Areas of Le Flore County.
              
              
                 
                Approximately 830 feet downstream of County Road East 1425
                None
                +492
              
              
                Morris Tributary
                Approximately 1,640 feet downstream of Highway 59
                None
                +485
                Town of Howe, Unincorporated Areas of Le Flore County.
              
              
                 
                Approximately 525 feet downstream of County Road East 1430
                None
                +501
              
              
                Mountain Creek
                At the confluence with Caston Creek
                None
                +470
                Unincorporated Areas of Le Flore County.
              
              
                 
                Approximately 600 feet upstream of Highway 270
                None
                +483
              
              
                Polk Creek
                Approximately 0.6 mile downstream of Possum Valley Road
                None
                +443
                City of Poteau, Unincorporated Areas of Le Flore County.
              
              
                
                 
                Just upstream of Polk Creek Road
                None
                +584
              
              
                Poteau River
                Flooding effects from the Poteau River extending just upstream of the San Francisco Railway
                None
                +448
                Unincorporated Areas of Le Flore County.
              
              
                 
                Flooding effects from the Poteau River extending from 2.3 miles upstream of County Road East 1370
                None
                +453
              
              
                Town Creek North
                Approximately 958 feet upstream of Witte Street
                +454
                +453
                City of Poteau.
              
              
                 
                Just upstream of Cavanal Scenic Expressway
                None
                +571
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Poteau
                
              
              
                Maps are available for inspection at 111 Peters Street, Poteau, OK 74953.
              
              
              
                
                  Town of Howe
                
              
              
                Maps are available for inspection at 21781 West Main Street, Howe, OK 74940.
              
              
              
                
                  Unincorporated Areas of Le Flore County
                
              
              
                Maps are available for inspection at 100 South Broadway Street, Poteau, OK 74953.
              
              
                
                  Colorado County, Texas, and Incorporated Areas
                
              
              
                Colorado River
                Approximately 0.6 mile downstream of County Highway 122
                None
                +139
                Unincorporated Areas of Colorado County, City of Columbus, City of Eagle Lake, Colorado County Water Control Improvement District No. 2.
              
              
                 
                Just downstream of Burnham's Ferry Crossing
                None
                +223
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Columbus
                
              
              
                Maps are available for inspection at 605 Spring Street, Columbus, TX 78934.
              
              
              
                
                  City of Eagle Lake
                
              
              
                Maps are available for inspection at 400 Spring Street, Columbus, TX 78934.
              
              
              
                
                  Colorado County Water Control Improvement District No. 2
                
              
              
                Maps are available for inspection at 400 Spring Street, Columbus, TX 78934.
              
              
              
                
                  Unincorporated Areas of Colorado County
                
              
              
                Maps are available for inspection at 400 Spring Street, Columbus, TX 78934.
              
              
                
                  Dawson County, Texas, and Incorporated Areas
                
              
              
                Sulphur Springs Draw
                Just upstream of County Road L
                None
                +2924
                Unincorporated Areas of Dawson County.
              
              
                 
                Just downstream of U.S. Highway 180
                None
                +2950
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Dawson County
                
              
              
                Maps are available for inspection at 400 South 1st Street, Lamesa, TX 79331.
              
              
                
                  Denton County, Texas, and Incorporated Areas
                
              
              
                Cooper Creek
                Approximately 570 feet downstream of the intersection of Cooper Creek and Mingo Road
                +588
                +585
                City of Denton.
              
              
                 
                Approximately 586 feet downstream of the intersection of Cooper Creek and East Sherman Drive
                +630
                +628
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Denton
                
              
              
                Maps are available for inspection at 215 East McKinney Street, Denton, TX 76201.
              
              
                
                  Duval County, Texas, and Incorporated Areas
                
              
              
                San Diego Creek
                Just upstream of Ventura Street
                None
                +296
                City of San Diego, Unincorporated Areas of Duval County.
              
              
                 
                Just upstream of Julian Street
                None
                +304
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of San Diego
                
              
              
                Maps are available for inspection at 404 South Meir Street, San Diego, TX 78384.
              
              
              
                
                  Unincorporated Areas of Duval County
                
              
              
                Maps are available for inspection at 400 East Gravis Highway 44, San Diego, TX 78384.
              
              
                
                  Fannin County, Texas, and Incorporated Areas
                
              
              
                Bois D'arc Creek
                Approximately 1,400 feet upstream of State Highway 56
                None
                +553
                Unincorporated Areas of Fannin County.
              
              
                 
                Approximately 0.75 mile upstream of State Highway 56
                None
                +554
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Fannin County
                
              
              
                Maps are available for inspection at 101 East Sam Rayburn Drive, Bonham, TX 75418.
              
              
                
                  Hale County, Texas, and Incorporated Areas
                
              
              
                Running Water Draw
                Approximately 1,800 feet downstream of County Road Y
                +3335
                +3337
                City of Plainview, Unincorporated Areas of Hale County.
              
              
                 
                Approximately 500 feet upstream of U.S. Highway 70
                +3381
                +3382
              
              
                Tributary A
                Approximately 1,400 feet upstream of Business Loop Interstate 27
                +3378
                +3380
                City of Plainview, Unincorporated Areas of Hale County.
              
              
                 
                Just upstream of County Road 60
                +3387
                +3388
              
              
                Tributary to Running Water Draw
                At the confluence with Running Water Draw
                +3364
                +3365
                City of Plainview, Unincorporated Areas of Hale County.
              
              
                 
                Playa C adjoining Interstate 27
                +3380
                +3381
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Plainview
                
              
              
                Maps are available for inspection at 901 Broadway Street, Plainview, TX 79072.
              
              
              
                
                  Unincorporated Areas of Hale County
                
              
              
                Maps are available for inspection at 500 Broadway Street, Plainview, TX 79072.
              
              
                
                  Wasatch County, Utah, and Incorporated Areas
                
              
              
                Center Creek
                At confluence with Surplus Canal
                None
                +5628
                City of Heber City, Town of Independence, Unincorporated Areas of Wasatch County.
              
              
                 
                Approximately 2,914 feet upstream of the upper Center Creek Road crossing
                None
                +6573
              
              
                Humbug Canal
                At the confluence with Center Creek
                None
                +5685
                City of Heber City, Unincorporated Areas of Wasatch County.
              
              
                 
                Approximately 566 feet upstream of 600 South Street
                None
                +5692
              
              
                Lake Creek
                At the diversion to South Lake Creek and North Lake Creek
                None
                +5860
                Unincorporated Areas of Wasatch County.
              
              
                 
                Approximately 0.73 mile upstream of Lake Pines Drive
                None
                +6738
              
              
                Lower Wasatch Canal
                At Highway 189
                None
                +5634
                City of Heber City, Unincorporated Areas of Wasatch County.
              
              
                 
                Approximately 800 feet upstream of Mill Road
                None
                +5694
              
              
                North Lake Creek
                Approximately 800 feet upstream of Mill Road
                None
                +5694
                City of Heber City, Unincorporated Areas of Wasatch County.
              
              
                 
                At the diversion from Lake Creek
                None
                +5860
              
              
                Snake Creek
                At confluence with Middle Provo River
                None
                +5422
                City of Midway, Unincorporated Areas of Wasatch County.
              
              
                 
                Approximately 210 feet upstream of Warm Springs Road
                None
                +5760
              
              
                
                South Lake Creek
                Approximately 566 feet upstream of 600 South Street
                None
                +5692
                City of Heber City, Unincorporated Areas of Wasatch County.
              
              
                 
                At the diversion from Lake Creek
                None
                +5860
              
              
                Surplus Canal
                At the confluence with the Middle Provo River
                None
                +5433
                City of Heber City, Unincorporated Areas of Wasatch County.
              
              
                 
                At Highway 189
                None
                +5634
              
              
                Upper Provo River
                Approximately 0.52 mile downstream of Highway 32
                None
                +6186
                Unincorporated Areas of Wasatch County.
              
              
                 
                Approximately 0.28 mile upstream of Moonlight Drive
                None
                +6426
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Heber City
                
              
              
                Maps are available for inspection at 75 North Main Street, Heber City, UT 84032.
              
              
              
                
                  City of Midway
                
              
              
                Maps are available for inspection at 75 North 100 West, Midway, UT 84032.
              
              
              
                
                  Town of Independence
                
              
              
                Maps are available for inspection at 4530 East Center Creek Road, Heber City, UT 84032.
              
              
              
                
                  Unincorporated Areas of Wasatch County
                
              
              
                Maps are available for inspection at 25 North Main Street, Heber City, UT 84032.
              
              
                
                  Barbour County, West Virginia, and Incorporated Areas
                
              
              
                Tygart Valley River
                Approximately 40 feet downstream of the confluence of Big Run
                None
                +1696
                Unincorporated Areas of Barbour County.
              
              
                 
                Approximately 175 feet upstream of the confluence of Tributary No. 1 to Tygart Valley River
                None
                +1706
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Barbour County
                
              
              
                Maps are available for inspection at the County Courthouse, 8 North Main Street, Philippi, WV 26416.
              
              
                
                  Upshur County, West Virginia, and Incorporated Areas
                
              
              
                Brushy Fork (Backwater flooding from Buckhannon River)
                Approximately at the confluence with Fink Run
                None
                +1415
                Unincorporated Areas of Upshur County.
              
              
                 
                Approximately 700 feet upstream of County Route 7/1 (Left Branch of Brushy Fork)
                None
                +1415
              
              
                Fink Run (Backwater flooding from Buckhannon River)
                Just upstream of Old Weston Road
                None
                +1415
                Unincorporated Areas of Upshur County.
              
              
                 
                Approximately 2,100 feet upstream of intersection of Old Weston Road and County Route 5/7 (Mudlick Run)
                None
                +1415
              
              
                
                Unnamed Tributary No. 1 to Fink Run (Backwater flooding from Buckhannon River)
                Approximately at the area bounded by U.S. Route 33, Wabash Avenue, and County Route 33/1
                None
                +1415
                Unincorporated Areas of Upshur County.
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Upshur County
                
              
              
                Maps are available for inspection at 38 West Main Street, Buckhannon, WV 26201.
              
            
            
            
              (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”)
            
          
          
            Deborah S. Ingram,
            Acting Deputy Assistant Administrator for Mitigation, Mitigation Directorate, Department of Homeland Security, Federal Emergency Management Agency.
          
        
      
      [FR Doc. E9-29934 Filed 12-15-09; 8:45 am]
      BILLING CODE 9110-12-P
    
  